DETAILED ACTION
Claims 1-20 as filed 11/04/2019 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-20 of U.S. Patent No. 10,464,032 in view of Lin et al. (US Patent Application 2006/0000109).  
Claims 6-20 of the parent patent ‘032 recites all of the elements of claims 1-7, 11 and 12 of the instant application except for the limitation of applying a mixture of the first DI water and the second DI water from the merging pipe onto a wafer.  Lin teaches applying DI water onto a wafer (abstract).  It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the method of the parent patent such that the DI water is applied to a wafer as taught by Lin for the purpose of utilizing the DI water in a manner known to be desired in the art.  With .
Claims 8-10 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-20 of U.S. Patent No. 10,464,032. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite all of the limitations of the claims of the instant application.  It is noted that the claims to the parent patent of “detecting” a resistivity are readable on the instant application’s claims of “measuring” a resistivity.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action (or with a timely filed terminal disclaimer as described above).
The following is a statement of reasons for the indication of allowable subject matter:  
Niermeyer et al. (US Patent 7494265) is considered the closest prior art and teaches a method, comprising: mixing a first deionized water (DI) 114 water from a first pipe and a second DI water 116 from a second pipe (Figure 1) in a merging pipe that is in fluid communication with the first pipe and the second pipe (generating mixed fluid 118).
Niermeyer further teaches mixing the DI waters having different properties to generate a DI water with a desired property, such as conductivity (col. 1, lines 29-36).  Niermeyer additionally teaches blending components of differing magnitudes of the particular property to obtain the target value of the property (col. 1, lines 35-39).  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753